AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                                Eastern District
                                              __________         of Wisconsin
                                                          District  of __________

                  United States of America                      )
                             v.                                 )
                  ISSAC D. FREMPONG
                                                                )      Case No.             0-         
                      XX/XX/1998                                )
                                                                )
                                                                )
                                                                )
                          Defendant(s)


                                              CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  July 9, 2021               in the county of              Washington        in the
      Eastern          District of        Wisconsin         , the defendant(s) violated:

            Code Section                                                  Offense Description
18 U.S.C. Section 922(a)(6)                  Knowingly made a false statement to a licensed firearms dealer




                                                                                          Jul 27, 2021
         This criminal complaint is based on these facts:
See attached affidavit.
                                                                                  s/ DarylOlszewski




         ✔ Continued on the attached sheet.
         u


                                                                                           Complainant’s
                                                                                           C   l i    ’ signature
                                                                                                         i

                                                                                  ATF Special Agent Matthew Mason
                                                                                            Printed name and title

Sworn YLDWHOHSKRQHWUDQVPLWWHGYLDHPDLO
SXUVXDQWWR)HG5&ULP

Date:       -XO\
                                                                                              Judge’s
                                                                                              Judg
                                                                                                d e’
                                                                                                dg     signature
                                                                                                   e’s si
                                                                                                        iggnnaatture

City and state:                    Milwaukee, Wisconsin                     Hon. William E. Duffin, U.S. Magistrate Judge
                                                                                            Printed name and title


                      Case 2:21-mj-00154-WED Filed 07/27/21 Page 1 of 6 Document 1
                 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

       I, Matthew Mason, being first duly sworn, on oath, on information and belief state:

       I. BACKGROUND, TRAINING & EXPERIENCE

       1.      I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms, and

Explosives (ATF). I have been so employed since September 2015. Prior to my employment with

ATF, I was a Police Officer with the Calumet City Illinois Police Department, from 2003 until

2015. As part of my duties as an ATF Special Agent, I investigate criminal violations relating to

violent crime, and firearms and explosives offenses, including 18 U.S.C. § 922(g)(1) (felon in

possession of a firearm) and 26 U.S.C. §§ 5861(d), (e) & (f), (possess, transfer or making a firearm

not registered in the National Firearms Registration and Transfer Record).

       2.       During my career in law enforcement, I have investigated violations of federal

narcotics laws and related violations, including federal firearms offenses.           Based on the

investigation to date, my training, experience, and participation in firearms and drug trafficking

investigations, I believe there is probable cause that on July 09, 2021, ISSAC D. FREMPONG

(XX-XX-1998), knowingly made a false statement to a licensed firearms dealer in violation of

Title 18 U.S.C. § 922(a)(6).

       3.      This affidavit is based upon my personal knowledge, training, and experience, and

on information reported to me by other federal, state, and local law enforcement officers during

the course of their official duties, all of whom I believe to be truthful and reliable. This affidavit

is also based upon police reports, official records, cooperating citizen witness statements, consent

searches, business records, surveillance video, court records, telephone records, and public records

which I consider to be reliable as set forth herein.




                                                  1

            Case 2:21-mj-00154-WED Filed 07/27/21 Page 2 of 6 Document 1
       4.      Because this affidavit is submitted for the limited purpose of obtaining a criminal

complaint, I have not included each and every fact known to me concerning this investigation. I

have attempted to set forth only the facts that I believe are pertinent to establishing the necessary

foundation for the complaint and corresponding arrest warrant.

       II.     PROBABLE CAUSE

       5.      On 07/23/2021, I, ATF Special Agent (SA) Matthew Mason reviewed Brown Deer

Police reports for case #21-009109. The case details the 07/10/2021 arrest of George BERRY

(M/B DOB: XX/XX/1993) and a subsequent firearm investigation.

       6.      On 07/10/2021, BDPD Officers conducted a traffic stop on a Honda Accord with

Wisconsin registration XXX-XXXX in the 9100 block of N. Deerbrook Trail in Brown Deer,

Wisconsin. Officers made contact with the driver/sole occupant BERRY who is also the vehicle’s

registered owner.

       7.      While speaking with BERRY, the odor of marijuana was detected coming from the

vehicle. Loose marijuana was also observed on the driver’s front door and floorboard. BERRY

was asked to exit the vehicle and Officers learned that he was on under DOC supervision for an

armed robbery case.

       8.      During the search of the vehicle, Officers recovered a box of firearm ammunition

and a firearm in the center counsel. The ammunition box contained 40 live/ unfired .357 cartridges.

       9.      The firearm is further described as a black, Glock, model 33, .357, semiautomatic

pistol. The pistol had 9 live/unfired cartridges in the ammunition magazine, 1 live/unfired

cartridge in the chamber, and had serial number NNS646.

       10.     BERRY is prohibited from possessing firearms and/or ammunition due to the fact

BERRY is a person previously convicted of a felony. BERRY has prior felony convictions in



                                                 2

            Case 2:21-mj-00154-WED Filed 07/27/21 Page 3 of 6 Document 1
Milwaukee County under cases 2011CF005749: Armed Robbery with Threat of Force and

2014CF004166: Felon in possession of Firearm.

          11.   An ATF E-trace of the firearm was conducted under trace #T20210295396. The

trace shows the firearm was purchased 07/09/2021, the day prior to recovery, by Issac D.

FREMPONG. It was also noted the firearm was part of a multiple sale conducted by FREMPONG.

          12.   BDPD investigators conducted follow up investigation at the Federal Firearms

Licensee (FFL) MJ Custom located at 1292 Highway 175 in Hubertus, WI. MJ Custom hold FFL

#33907990.

          13.   The owner of MJ Custom, M.B., immediately recalled the purchase and was able

to provide investigators with the ATF form 4473 and video from the transaction. M.B. stated that

his suspicions raised during the transaction and he pulled FREMPONG to the side and explained

the possible penalties for purchasing the firearm(s) for another person. FREMPONG was also

required to complete paperwork on the forms he checked “yes” to indicate that he was the actual

transferee/buyer of the firearm and that he was not purchasing the firearm on behalf of another

person.

          14.   Investigators then spoke to sales clerk, J.R., who watched the surveillance video of

the transaction with investigators and pointed out FREMPONG and his associate. The associate

was a larger framed, black, male, subject with dreadlocks, who is now known as George BERRY.

J.R. stated that FREMPONG and BERRY entered the store together and were both looking at

firearms. J.R. stated that both FREMPONG and BERRY handled several firearms while in the

store.




                                                 3

            Case 2:21-mj-00154-WED Filed 07/27/21 Page 4 of 6 Document 1
       15.     At one point, J.R. recalls BERRY asking if the business had a 357 Sig and J.R.

showed them the Glock 33, which is a .357, that FREMPONG eventually purchased. This was the

firearm BERRY was arrested in possession of on 07/10/2021.

       16.     The videos also depict BERRY handing cash to FREMPONG on two occasions

while inside the store prior to the sale of the first firearm. The first time occurred while BERRY

and FREMPONG were still shopping around in the store. The second time occurred at the time of

purchase of the first firearm. J.R. stated that FREMPONG was short $45 for the purchase and

BERRY gave FREMPONG the remaining cash. The firearm was used, therefore did not have a

case, but did have a box of .357 ammunition.

       17.     FREMPONG returned to the same store later that same day, alone, and purchased

a second firearm.

       Attempted Purchase

       18.     On 07/24/2021, ATF Mason and ATF TFO Rodolfo Ayala were notified by MJ

Custom that FREMPONG was again at the firearm store attempting to purchase a handgun. SA

Mason was notified that FREMPONG was with a customer who the FFL had previously denied a

handgun purchase on 06/21/2021.

       19.     The sale was delayed, and the firearm was not transferred. FREMPONG and the

male, now known as Juan J. MCKINLEY WINFIELD (M/B DOB: XX-XX-1998) arrived in a

2018 Blue Jeep Compass with Wisconsin registration XXX-XXX. The vehicle registers to Juan

J. MCKINLEY with DOB: XX-XX-1998.

       20.     A law enforcement NCIC check confirmed that MCKINLEY WINFIELD was

denied a firearm purchase on 06/21/2021.




                                                4

         Case 2:21-mj-00154-WED Filed 07/27/21 Page 5 of 6 Document 1
       21.    A check of law enforcement database shows that MCKINLEY WINFIELD has an

open felony case in Milwaukee County for Possess Short barreled Shotgun/Rifle.

       22.    FREMPONG is scheduled to return to MJ Custom on July 28, 2021 to complete

the purchase and pick up the firearm.




                                              5

         Case 2:21-mj-00154-WED Filed 07/27/21 Page 6 of 6 Document 1
